Exhibit 10.24

ABIOMED, INC.

DISTRIBUTION AGREEMENT

This Distribution Agreement (“Agreement”) is entered into as of November 4,
2006, by and between ABIOMED, Inc., a Danvers, Massachusetts, USA-based
Corporation with principal offices at 22 Cherry Hill Drive (“Manufacturer”), and
MEDIX Japan, Inc., a Koga City, Fukuoka, Japan-based company with principal
offices at 361-1 Aoyagimachi (“Medix”) (“Distributor”).

RECITALS

Manufacturer is in the business of producing cardiac support devices designed to
assist or replace the pumping function of the failing heart. The Distributor
will obtain all necessary approvals, licenses and reimbursement authorization
for the sale and marketing and distribution of Manufacturer’s products in the
geographical area of Japan (the “Territory”) on the terms and conditions set
forth in this agreement.

AGREEMENT

In consideration of the mutual representations, warranties, covenants and
promises contained herein, Manufacturer and Distributor each agree as follows:

 

  1. DEFINITIONS

 

  a) “Products” shall mean those products listed in Exhibit A attached hereto.
Products may be updated, discontinued or added by Manufacturer, at its sole
discretion, provided that Manufacturer gives at least six (6) months prior
written notice to Distributor (except in the event of any restrictions on
product imposed by regulatory authorities for which Manufacturer will endeavor
to provide prior notice but cannot commit to always being able to provide such
notice). A product is “discontinued” only if Manufacturer no longer manufactures
the Product for sale or distribution in the Territory.

 

  b) “Territory” shall mean that geographic area identified in Exhibit B
attached hereto.

 

  2. APPOINTMENT AND AUTHORITY OF DISTRIBUTOR

 

  a) Appointment. Subject to the terms and conditions set forth herein,
Manufacturer hereby appoints Distributor as Manufacturer’s sole and exclusive
Distributor for the Products in the Territory, and Distributor hereby accept
such appointment. During the term of this Agreement, Manufacturer shall not
appoint any other distributor, agent or representative to sell the Products to
customers in the Territory without the express permission of the Distributor,
and shall not itself sell the Products to customers in the Territory.

 

  b) Territorial Responsibility. Distributor shall actively pursue sales
opportunities and prospects to realize the maximum sales potential for the
Products in the Territory.

 

  c)

Conflict of Interest. Distributor warrants to Manufacturer that it does not
currently represent or promote any lines or products that compete with the
Products. During the term of this Agreement, Distributor, including its
employees, officers, directors and affiliated companies,

 

Page 1



--------------------------------------------------------------------------------

 

shall not, without Manufacturer’s prior written consent, represent, promote or
otherwise try to sell within the Territory any lines or products that are
reasonably perceived to compete with the Products covered by this Agreement.
Immediately prior to the execution of this Agreement, Distributor shall provide
Manufacturer with a list of the companies and products that it currently
represents and shall notify Manufacturer in writing of any new companies and
products at such time as its promotion of those new companies and products
commences.

 

  d) Importer. Importer shall mean the party that, once all necessary approvals
and licenses are obtained from the appropriate Ministries, holds the Shonin and
is primarily responsible for maintaining and complying with all such approvals
and licenses. For purposes of this Agreement, Importer is understood to be
Distributor.

 

  e) Independent Contractors. The relationship between Manufacturer and
Distributor established by this Agreement is that of independent contractors,
and nothing contained in this Agreement shall be construed to (i) give
Manufacturer or Distributor the power to direct and control the day-to-day
activities of the other, (ii) constitute the parties as partners, joint
venturers, co-owners or otherwise as participants in a joint or common
undertaking, or (iii) allow Distributor to create or assume any obligation on
behalf of Manufacturer for any purpose whatsoever.

All financial obligations associated with Distributor’s business are the sole
responsibility of Distributor. All sales and other agreements between
Distributor and its customers are Distributor’s exclusive responsibility and
shall have no effect on Distributor’s obligations under this Agreement.
Distributor shall be solely responsible for, and shall indemnify and hold
Manufacturer free and harmless from, any and all claims, damages or lawsuits
(including Manufacturer’s attorneys’ fees) arising out of the acts of
Distributor, its employees, its directors and its agents.

 

  3. TERMS OF PURCHASE OF PRODUCTS BY DISTRIBUTOR

 

  a) Terms and Conditions. All purchases of Products by Distributor from
Manufacturer during the term of this Agreement shall be subject to the terms and
conditions of this Agreement. The terms and conditions of this Agreement,
including Distributor’s minimum purchase commitments and Distributor’s other
obligations to Manufacturer under this Agreement, will not be modified by any
such agreement which might separately be reached between Distributor and any
third party unless specifically agreed to in writing by Manufacturer.

 

  b) Prices. All prices are F.O.B. Manufacturer’s plant, currently located at
the address(es) listed for Manufacturer in Exhibit C. The purchase price to
Distributor for each of the Products (“Purchase Price”) shall be as set forth in
Exhibit A, attached hereto. The difference between Distributor’s Purchase Price
and Distributor’s selling price to its customers shall be Distributor’s sole
remuneration for sale of the Products and for all other obligations of the
Distributor under this Agreement. Manufacturer has the right at any time to
revise the prices in Exhibit A with ninety (90) days’ advance written notice to
the Distributor. Such revisions shall apply to all orders received by
Manufacturer after the effective date of the revision. Price increases shall not
affect unfulfilled purchase orders accepted by Manufacturer prior to the
effective date of the price increase.

 

Page 2



--------------------------------------------------------------------------------

  c) Taxes. Distributor’s Purchase Price does not include any federal, state or
local taxes that may be applicable to the Products in the Territory or
otherwise. Manufacturer shall not be responsible for any taxes on the sale of
the Products by Distributor to Distributor’s customers. Pricing per this
Agreement represents the net cash amount to be received by Manufacturer. If
Manufacturer has an obligation to collect, remit or have withheld any such
taxes, duties or fees, an amount shall be added to Distributor invoice and paid
by Distributor such that the net amount of cash received by Manufacturer equals
the pricing per this Agreement.

 

  d) Order and Acceptance. All orders for Products submitted by Distributor
shall be initiated by purchase orders sent to Manufacturer and requesting a
delivery date during the term of this Agreement. Delivery of an order shall be
considered complete when received by Manufacturer via regular mail, commercial
carrier or facsimile or email; provided, however, that an order may initially be
placed orally. Manufacturer shall use its reasonable best efforts to notify
Distributor of the acceptance or rejection of an order and of the assigned
delivery date within thirty (30) days after receipt of the purchase order.
Manufacturer shall use its reasonable best efforts to deliver Products at the
times specified either in its quotation or in its written acceptance of
Distributor’s purchase orders.

 

  e) Terms of Purchase Orders. Distributor’s purchase orders submitted to
Manufacturer from time to time, with respect to Products to be purchased
hereunder, shall be governed by the terms of this Agreement, and nothing
contained in any such purchase order shall in any way modify such terms of
purchase or add any additional terms or conditions.

 

  f) Change Orders. Distributor may utilize written change orders without
penalty for orders that have not yet been accepted by Manufacturer. For orders
that have been accepted by Manufacturer, but have not yet been shipped,
Distributor may utilize written change orders subject to the following
conditions:

 

  i) Distributor may delay delivery of any accepted order, provided that the
rescheduled delivery date occurs during the term of this Agreement and provided
further that Distributor shall pay a rescheduling fee equal to ten percent
(10%) of the Purchase Price (net of freight, taxes, and other charges) of the
rescheduled Products if Distributor’s change order is received by Manufacturer
less than ninety (90) days before the assigned delivery date.

 

       Unless Manufacturer otherwise agrees, no change order shall be effective
unless accompanied by the rescheduling fee, if any, required by this Subsection
3(f)(i).

 

  ii) Distributor may cancel any order that has been accepted by Manufacturer,
provided that if the written change order is received by Manufacturer no less
than ninety (90) days before the assigned delivery date or if the written change
order cancels an order that has been previously rescheduled under Subsection 3
(f) (i) above, then Distributor shall pay a cancellation charge equal to fifteen
percent (15%) of the net Purchase Price of the canceled Products.

 

Page 3



--------------------------------------------------------------------------------

  iii) Distributor MAY NOT cancel any order once Manufacturer has initiated
manufacturing, to the extent such manufacturing has been initiated to fulfill
such order.

 

  g) Payment. Full payment of Distributor’s Purchase Price for the Products and
spare parts (including any freight, taxes or other applicable costs initially
paid by Manufacturer but to be borne by Distributor) shall be made by
Distributor to Manufacturer in US Dollars within sixty (60) days after delivery
of the Products to a carrier. Manufacturer may elect, at its sole discretion, to
receive payment by letter of credit made by a bank acceptable to Manufacturer or
by a wire transfer made as directed by Manufacturer. All exchange, interest,
banking, collection, and other charges shall be at Distributor’ expense. Any
invoiced amount not paid when due shall be subject to a service charge of
one-half percent (0.5%) per month.

 

  h) Shipping. All Products delivered pursuant to the terms of this Agreement
shall be suitably packed for shipment in Manufacturer’s standard shipping
cartons or containers, marked for shipment to Distributor’s address set forth
above unless otherwise specified, and delivered to Distributor or its carrier
agent F.O.B. Manufacturer’s manufacturing plant, at which time (subject to
Subsection 3(k) below) title to such Products and risk of loss shall pass to
Distributor. Manufacturer shall select the carrier. All freight, insurance, and
other shipping expenses, as well as any special packing expense, shall be paid
by Distributor. Distributor shall also bear all applicable taxes, duties and
similar charges that may be assessed against the Products after delivery to the
carrier at Manufacturer’s plant.

 

  i) Rejection of Products. Distributor shall inspect all Products promptly upon
receipt thereof and may reject any Product that fails in any material way to
meet the specifications set forth in Manufacturer’s current published
specifications for that Product. Any Product not properly rejected within thirty
(30) days after receipt of that Product by Distributor (“Rejection Period”)
shall be deemed accepted. Sterile Products must be accepted or rejected within
30 days after shipment to customer from Distributor’s warehouses, but in no
event later than its sterile expiration date. The sterile expiration date of a
sterile Product shall not be earlier than 5 months from the end of the labeled
shelf life of the Product and in any event no less than 13 months from
Distributor’s receipt of said sterile Product. To reject a Product, Distributor
shall, within the Rejection Period, notify Manufacturer in writing of its
rejection and request a Return Goods Authorization (“RGA”) number. Manufacturer
shall use its best efforts to provide the RGA number in writing to Distributor
within fifteen (15) days after receipt of the Distributor’s request. Within ten
(10) days after receipt of the RGA number, Distributor shall return to
Manufacturer the rejected Product, freight prepaid, in its original shipping
carton or container with the RGA number clearly displayed on the outside of the
carton or container. Provided that Manufacturer has complied with its
obligations in this Subsection 3(i), Manufacturer reserves the right to refuse
to accept any rejected Product that does not bear an RGA number clearly
displayed on the outside of the carton. As promptly as possible, but no later
than thirty (30) working days after receipt by Manufacturer of properly rejected
Products, Manufacturer shall, at its option and expense, either repair or
replace the Products. Manufacturer shall pay, or reimburse, all reasonable
shipping charges for properly rejected Products; otherwise, Distributor shall be
responsible for the shipping charges. Delivery via commercial carrier, the post
office or facsimile (“FAX”) shall be considered acceptable means of written
notification for the above purposes.

 

Page 4



--------------------------------------------------------------------------------

  j) Return of Products After Rejection Period. After the Rejection Period,
Distributor may not return a product to Manufacturer for any reason without
Manufacturer’s prior written consent. For any Product for which Manufacturer
gives such consent, Manufacturer shall charge Distributor a restocking fee equal
to fifteen percent (15%) of Distributor’ Purchase Price for that Product and in
such case shall credit the balance of the Purchase Price to Distributor account.
Distributor shall be responsible for all shipping charges.

 

  k) Reservation of Title. Transfer of title for each Product shall occur at
time of purchase. Distributor shall be responsible for all shipping charges.

 

  l) No Sales Outside of Territory. Resale of Products by Distributor outside
designated Territory is prohibited. Any such activity is grounds for immediate
termination of this Agreement by Manufacturer for cause.

 

  4. TRAINING. INSTALLATION. AND SERVICE

 

  a) Services by Distributor. Distributor shall have the responsibility to
install the Products, test the installed Products, service and repair the
Products, and train the customers with respect to the Products sold. The
services shall be performed only by specially and properly trained personnel of
Distributor and shall be prompt and of the highest quality. Distributor shall
maintain a properly equipped service department as required and shall keep on
hand, at all times, accessories and equipment sufficient to meet the needs of
the Territory, as well as a complete and adequate supply of spare parts to
properly service Products used in the Territory (in accordance with Subsection
6(d) below).

 

  b) Training by Manufacturer. Manufacturer shall provide reasonable sales,
service, and repair training to Distributor’s personnel at periodic intervals,
with the frequency and content of the training to be determined by Manufacturer.
When possible, such training shall be given at a central geographic location or
at Manufacturer’s facilities. In either case, Manufacturer and Distributor shall
each pay their own costs for travel, food, and lodging during the training
period. In addition to sales and service training, Manufacturer shall cooperate
with Distributor in establishing efficient service procedures and policies.

 

  5. WARRANTY TO DISTRIBUTOR

 

  a) Standard Limited Warranty. Manufacturer warrants to Distributor that the
Products sold to Distributor shall conform to Manufacturer’s published
specifications and be free from material defect for a period of one year from
the date of delivery for non-sterile Product, and for sterile Product, for a
period equal to the longer of (1) the labeled shelf life of the sterile Product
less 5 months or (2) 13 months from Distributor’s receipt of said sterile
Product, subject to the limitations set forth in Subsections 5(b), 5(c) and 5(d)
below. This warranty is contingent upon proper use of a Product in the
application for which it was intended and does not cover Products that were
modified without Manufacturer’s approval or that were subjected by the customer
or by the Distributor to unusual physical or electrical stress.

 

Page 5



--------------------------------------------------------------------------------

  b) No Other Warranty. Except for the express warranty set forth above,
Manufacturer grants no other warranties, explicit or implied, by statute or
otherwise, regarding the Products, their fitness for any purpose, their quality,
their merchantability, or otherwise.

 

  c) Limitation of Liability. Manufacturer’s liability under the warranty shall
be limited to a refund of the Distributor’s purchase price. In no event shall
Manufacturer be liable to Distributor for the cost of procurement of substitute
goods by the Distributor or for any special, consequential or incidental damages
for breach of warranty.

 

  d) Single-Use Product Limit. Manufacturer’s warranty with respect to single
use, disposable Products shall be limited to a single use only.

 

  6. ADDITIONAL OBLIGATIONS OF DISTRIBUTOR

 

  a) Purchase Commitment. Attached hereto as Exhibit D is the minimum purchase
commitment (i.e., quota) for Products to be purchased by Distributor from
Manufacturer. Distributor agrees to the Minimum Purchase Requirement, as
detailed in Exhibit D. Throughout the term of this Agreement, if Distributor
fails to purchase its Minimum Purchase Requirement, then Manufacturer may
terminate this Agreement for cause in accordance with Section 8 below.
Manufacturer’s sole remedy for Distributor’s failure to purchase its Minimum
Purchase Requirement is the termination of this Agreement. Products returned to
Manufacturer under the provisions of Subsection 3(i) above shall not count
towards the fulfillment of Distributor’s Minimum Purchase Requirement.

 

  b) Promotion of the Products. Distributor agrees to use its best efforts, at
its own expense, to vigorously promote the sale of the Products within the
Territory and to develop a market for the Products and to enhance Manufacturer’s
image in the marketplace as a provider of quality medical devices. Distributor’s
obligations shall include, but not be limited to, preparing promotional
materials in appropriate languages for the Territory, advertising the Products
in trade publications within the Territory, participating in appropriate trade
shows, and directly soliciting orders from customers for the Product. At the
beginning of this Agreement and the beginning of each calendar year, Distributor
and Manufacturer shall mutually agree in writing on the sales promotion
activities and performance criteria to be met by Distributor for that calendar
year. Distributor shall provide Manufacturer with an annual analysis of the
total market and realizable market for the Products in the Territory. Such
information shall be provided to enable Manufacturer to assist Distributor in
fully developing the market demand for the Products and in developing
appropriate marketing and business plans for the mutual advantage of Distributor
and Manufacturer.

Distributor shall discourage and do nothing to promote the clinical reuse of any
Product intended by Manufacturer to be limited to a single patient use (i.e., a
Disposable Product). In particular, Distributor agrees not to promote the reuse
of any disposable Product which has not been clinically tested, licensed and
approved as “reusable” or “resterilizable”.

Distributor shall also be responsible for customer education, training and
technical support.

 

Page 6



--------------------------------------------------------------------------------

  c) Representations. Distributor shall not make any false or misleading
representations to customers or others regarding Manufacturer or Products.
Distributor shall not make any representations, warranties or guarantees with
respect to the specifications, features or capabilities of the Products that are
not consistent with Manufacturer’s documentation accompanying the Products or
Manufacturer’s literature describing the Products, including the limited
warranty and disclaimers. Distributor shall not make any commitment on behalf of
Manufacturer except as specifically defined in this Agreement or in writing from
an authorized Manufacturer’s representative.

 

  d) Inventory. Distributor shall, at its own expense, maintain a sufficient
inventory of the Products and of spare parts to fulfill its commitments under
this Agreement.

 

  e) Finances and Personnel. Distributor shall maintain a net worth and working
capital reasonably sufficient to allow Distributor to perform fully and
faithfully its obligations under this Agreement. Distributor shall devote
sufficient financial resources and technically qualified sales and service
engineers to the Products to fulfill its responsibilities under this Agreement.
Distributor additionally agrees to maintain qualified sales, clinical and
technical personnel for the purpose of promoting and servicing the Products and
agrees to provide adequate training to physicians and laboratory personnel to
assist them in the proper use and maintenance of the Products.

 

  f) Customer and Sales Reporting. Distributor shall, at its own expense and
consistent with the sales policies of Manufacturer:

i) place the Products in Distributor’s catalogues as soon as possible and
feature the Products in any applicable trade show that it attends;

ii) provide adequate contact with existing and potential customers within the
Territory on a regular basis, consistent with good business practice and inform
Manufacturer of the names of existing customers;

iii) assist Manufacturer in assessing customer requirements for the Products,
including modifications and improvements thereto, in terms of quality, design,
functional capability, and other features;

iv) submit market research information, as reasonably requested by Manufacturer,
regarding competition and changes in the market within the Territory;

v) keep records on all Manufacturer console technology including location, order
information, services performed and any pertinent customer correspondence for an
indefinite period of time, and make said records available for review by
Manufacturer personnel or Manufacturer-designated individuals upon request;
“console technology” includes BVS 5000, AB 5000, IMPELLA, and any new
non-disposable technology that is introduced into Manufacturer’s line of
products;

vi) provide Manufacturer with any clinical data gathered for Products during the
investigational stage for government approval; and

 

Page 7



--------------------------------------------------------------------------------

vii) keep records on all Manufacturer disposable products including location,
order information, expiration details and any pertinent customer correspondence
for a period of three (3) years from date of product shipment, and make said
records available for review by Manufacturer personnel or
Manufacturer-designated individuals upon request; “disposable products” includes
BVS Blood Pump Sets, Cannula, AB Ventricles, IMPELLA RECOVER LP 2.5 Pump,
IMPELLA RECOVER LP 5.0 Pump, and any new disposable technology that is
introduced into Manufacturer’s line of products.

 

  g) Import and Export Requirements. Distributor shall, at its own expense,
secure any and all required licenses and approvals by any government other than
the United States of America and all required private and public health
registrations and reimbursement for the implementation, execution and
performance of the Agreement.

In particular, this includes responsibility for conducting, coordinating of and
completing any necessary Homologation trial (CHIKEN) and includes all necessary
and legal physician compensation and collaboration related thereto. In addition,
this includes but is not limited to payment of all import and export licenses
and permits, customs charges and duty fees. Distributor shall obtain all
necessary documents or licenses and shall comply with all applicable laws,
including, if required, registration of this Agreement. Distributor shall notify
Manufacturer of all permits, approvals and registrations obtained by it and
shall provide Manufacturer with copies of all material documents related
thereto. Distributor represents and warrants that it has obtained, or will
obtain prior to commercial release, all required licenses and approvals of the
Japanese Government in connection with this Agreement. With respect to obtaining
the required approvals (the Shonin) for distribution and sales of the AB5000
Console and the AB5000 Ventricle within the Territory, it is anticipated that
such approvals will be received for the AB5000 Console and AB5000 Ventricle
according to the milestone dates set forth in Exhibit E, and that reimbursement
approvals will be received within eighteen (18) months of the date that the
Shonin is received.

With respect to obtaining the required licenses and approvals, including
reimbursement approval for distribution and sales of the IMPELLA Console, the
IMPELLA RECOVER LP 2.5 and the IMPELLA RECOVER LP 5.0 Pumps, Distributor is
responsible for the following steps:

i) Consult with the Japanese regulatory authorities prior to the start of the
clinical trial;

ii) Design and establish the clinical trial in accordance with the regulatory
path agreed upon among the regulatory authorities, Manufacturer, and
Distributor;

iii) Enroll patients in and manage the clinical trials beginning no later than
three (3) months after submission;

iv) Prepare the application and submit to PMDA within six (6) months of the
final implantation in patients in the clinical trial;

 

Page 8



--------------------------------------------------------------------------------

v) Support the PMDA application through regulatory review and examination;

vi) Obtain PMDA approval no later than the milestone dates set forth in Exhibit
E; and

vii) Upon obtaining PMDA approval, begin marketing and distribution of devices.

Distributor will cover all clinical and regulatory costs associated with any
required clinical trials, regulatory submissions and receiving reimbursement
approval. Manufacturer will provide the IMPELLA RECOVER LP 2.5 and LP5.0 Pumps
required for the clinical trials free of charge. Distributor will purchase the
required IMPELLA Consoles at a per-console cost as set forth in Exhibit A.

Except for appropriately approved demonstration/test Products, Distributor shall
not import or market the Products in Japan until the required licenses and
approvals of the Japanese Government have been granted for any particular
product. Distributor shall submit to Manufacturer copies of all documents,
material, information or data which were attached to the applications for
approval, amendment to approval, reexamination, report or reevaluation filed by
Distributor with the Japanese Government in connection with the Products and
other documents, material, information or data which are the basis for such
documents, material, information or data or which are relating to quality,
efficiency or safety of the Products (the “Application Documents”). Distributor
understands that Manufacturer is subject to regulation by agencies of the U.S.
Government, including the U.S. Department of Commerce, which prohibit export or
diversion of certain technical products to certain countries. Distributor
warrants that it will comply in all respects with the export and re-export
restrictions set forth in the export license for every Product shipped to
Distributor.

 

  h) Limitation on Distributor and Distributor’s Rights to the Products.
Distributor shall not have access to nor rights in the source codes of any
software included in the Products. Distributor shall have no right to copy,
modify or re-manufacture any Product or part thereof.

 

  7. ADDITIONAL OBLIGATIONS OF MANUFACTURER

 

  a) Materials. Manufacturer shall promptly provide Distributor with marketing
and technical information concerning the Products as well as reasonable
quantities of brochures, instructional material, advertising literature,
reasonable sample allotment, and other Product data, with all such material
printed in the Japanese language.

 

  b) Response to Inquiries. Manufacturer shall promptly respond to all inquiries
from Distributor concerning matters pertaining to this Agreement.

 

  c) Testing. Manufacturer shall test all non-disposable Products before
shipment to Distributor.

 

  d) Delivery Time. Manufacturer shall minimize delivery time as much as
possible and use its reasonable efforts to fulfill delivery obligations as
committed in acceptances.

 

Page 9



--------------------------------------------------------------------------------

  e) Territorial Inquiries. Manufacturer shall submit to Distributor any
purchase inquiry originating from the Territory rather than answering the
inquiry directly.

 

  f) Quotations to Exporters. Manufacturer shall refrain from giving quotations
to exporters for Products to be shipped to the Territory.

 

  8. TERM AND TERMINATION

 

  a) Term. This Agreement shall continue in force from the date of execution of
this Agreement for a period of sixty (60) months (the “Initial Term”). After the
Initial Term, this Agreement shall automatically renew without notice for
successive terms of one (1) year unless written notice not to renew the
Agreement is given by either party to the other not less than thirty (30) days
before the expiry of the then current term.

 

  b) Termination for Cause. If Manufacturer defaults in the performance of any
provision of this Agreement, then Distributor may give written notice to
Manufacturer that if the default is not cured within thirty (30) days, the
Agreement will be terminated for cause. If Distributor defaults in the
performance of any provision of this Agreement, other than a payment provision,
then Manufacturer may give written notice to Distributor that if the default is
not cured within thirty (30) days, the Agreement will be terminated for cause.
If Distributor defaults in the performance of a payment provision, then
Manufacturer may give written notice to Distributor that if the default is not
cured within ten (10) days, the Agreement will be terminated for cause. If the
non-defaulting party gives such notice and the default is not cured during the
applicable period, then the Agreement shall automatically terminate at the end
of that period.

 

  c) Termination for Failure to Meet Regulatory Milestones. If Distributor fails
to achieve the regulatory milestones outlined in the attached Exhibit E
(hereinafter referred to as “Regulatory Milestones”) then Manufacturer may
choose to terminate this Agreement. Under such circumstances, Manufacturer
agrees to provide Distributor with sixty (60) days’ advance written notice of
its intention to terminate this Agreement if said failure is not cured during
that period of time. Notwithstanding the foregoing, Manufacturer may not
terminate this Agreement for Distributor’s failure to achieve the Regulatory
Milestones if such failure is due solely to the failure of Manufacturer to
provide necessary and reasonable information or take necessary and reasonable
actions required in connection with the regulatory process which Distributor
specifically and clearly requested from Manufacturer in writing with sufficient
notice to comply with such request for action or information and if such failure
does in actual fact negatively impact the regulatory approval timeline.

 

  d) Termination for Insolvency. This Agreement shall terminate, without notice,
(i) upon the institution by or against Distributor of insolvency, receivership
or bankruptcy proceedings, or any other proceedings for the settlement of
Distributor’s debts, (ii) upon Distributor making an assignment for the benefit
of creditors, or (iii) upon Distributor’s dissolution or ceasing to do business.

 

  e)

Fulfillment of Orders Upon Termination. Upon termination of this Agreement for
reasons other than Distributor’s breach or insolvency, Manufacturer shall
continue to fulfill, subject to

 

Page 10



--------------------------------------------------------------------------------

 

the terms of Section 3 above, all orders accepted by Manufacturer prior to the
date of termination. Manufacturer has no obligation to accept orders for
delivery or payment beyond the term of this Agreement

 

  f) Return of Materials. All trademarks, trade names, patents, copyrights,
designs, drawings, trial and clinical data, formulas or other data, photographs,
samples, literature, and sales aids of every kind related to the Products and
produced by the Manufacturer shall remain the property of Manufacturer. Within
thirty (30) days after the termination of this Agreement, Distributor shall
prepare all such items in its possession for shipment, as Manufacturer may
direct, at Manufacturer’s expense. Distributor shall not make, use, dispose of,
or retain any copies of any confidential items or information which may have
been entrusted to it. Effective upon the termination of this Agreement,
Distributor shall cease to use all trademarks, marks, and trade names of
Manufacturer, provided however, that Distributor may use such trademarks, marks
and trade names for a period of six (6) months in connection with its
disposition of its remaining inventory of the Product, if any.

 

  g) Limitation on Liability. In the event of termination by either party in
accordance with any of the provisions of this Agreement, neither party shall be
liable to the other, because of such termination, for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, inventory, investments, leases
or commitments in connection with the business or goodwill of Manufacturer or
Distributor. Termination shall not, however, relieve either party of obligations
incurred prior to the termination.

 

  h) Government Approvals. Immediately upon termination of this Agreement for
any reason, all government approvals, including, without limitation, the Shonin
itself, and Application Documents related thereto, shall be transferred and
delivered to, and shall inure to the benefit of and for use by the Manufacturer,
or to a Manufacturer’s designated assignee, to the extent that this is
permissible under applicable law, and Distributor agrees to assist Manufacturer
in such transfer. If such transfer is not permitted under applicable law,
Distributor agrees to cooperate with the cancellation of Distributor’s
government approvals and the re-issuance thereof to Manufacturer or
Manufacturer’s designee. Distributor shall promptly return to Manufacturer all
data and information relating to such Products including, but not limited to,
the Application Documents and make no further use thereof.

Upon termination of this Agreement for any reason, unless Distributor’s
government approvals are legally transferred to Manufacturer or its designee, or
unless these approvals are in the process of being transferred to Manufacturer
or its designee, Distributor shall immediately file a notification of
cancellation of approval with the Japanese Government and send a complete copy
of the filing to Manufacturer.

 

  i) Survival of Certain Terms. The provisions of Sections 3(g), 3(j), 3(k), 5,
6(c), 6(h), 8, 9, 10, 11, 12 and 13 shall survive the termination of this
Agreement for any reason. All other rights and obligations of the parties shall
cease upon termination of this Agreement.

 

Page 11



--------------------------------------------------------------------------------

  9. LIMITATION ON LIABILITY

MANUFACTURER’S LIABILITY ARISING OUT OF THIS AGREEMENT AND/OR SALE OF THE
PRODUCTS SHALL BE LIMITED TO THE AMOUNT PAID BY THE CUSTOMER FOR THE PRODUCTS.
IN NO EVENT SHALL MANUFACTURER BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE
GOODS. IN NO EVENT SHALL MANUFACTURER BE LIABLE TO DISTRIBUTOR FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF
LIABILITY.

 

  10. PROPERTY RIGHTS AND CONFIDENTIALITY

 

  a) Property Rights. Distributor agrees that Manufacturer owns all right, title
and interest in the product lines that include the Products and all of
Manufacturer’s patents, trademarks, trade names, inventions, copyrights,
know-how, and trade secrets relating to the design, manufacture, operation or
service of the Products. The use by Distributor of any of these property rights
is authorized only for the purposes herein set forth, and upon termination of
this Agreement, for any reason, such authorization shall cease, except as
provided in Subsection 8(f) above.

 

  b) Sale Conveys No Right to Manufacture or Copy. The Products are offered for
sale and are sold by Manufacturer subject in every case to the condition that
such sales do not convey any license, expressly or by implication, to
manufacture, duplicate or otherwise copy or reproduce any of the Products.
Distributor shall take appropriate steps with its customers, as Manufacturer may
request, to inform them of and assure compliance with the restrictions contained
in this Subsection 10(b).

 

  c) Confidentiality. Distributor acknowledges that by reason of its
relationship to Manufacturer hereunder, it has access to certain information and
materials concerning Manufacturer’s business, plans, customers, technology, and
products that are confidential and of substantial value to Manufacturer, which
value would be impaired if such information were disclosed to third parties.
Distributor agrees that it will not use in any way for its own account or the
account of any third party, nor disclose to any third party, any such
confidential information revealed to it by Manufacturer, except as contemplated
by this Agreement. Distributor shall take every reasonable precaution to protect
the confidentiality of such information. Upon request by Distributor,
Manufacturer shall advise whether or not it considers any particular information
or materials to be confidential and Distributor shall not publish any technical
description of the Products beyond the description published by Manufacturer
(except to translate that description into appropriate languages for the
Territory). In the event of termination of this Agreement, there shall be no use
or disclosure by Distributor of any confidential information of Manufacturer,
and Distributor shall not manufacture, or have manufactured any devices,
components or assemblies utilizing any of Manufacturer’s confidential
information.

 

Page 12



--------------------------------------------------------------------------------

  11. TRADEMARKS AND TRADE NAMES

 

  a) Use. During the term of this Agreement, Distributor shall have the right to
indicate to the public that it is an authorized Distributor of the Products and
to advertise (within the Territory) such Products under the trademarks, marks,
and trade names that Manufacturer may adopt from time to time. Distributor may
not alter or remove any of Manufacturer’s Trademarks applied to the Products at
the factory. Except as set forth in this Section 11, nothing contained in this
Agreement shall grant to Distributor any right, title or interest in
Manufacturer’s Trademarks. At no time during or after the term of this Agreement
shall Distributor challenge or assist others to challenge Manufacturer’s
Trademarks or the registration thereof, or attempt to register any trademarks,
marks or trade names confusingly similar to those of Manufacturer.

 

  b) Approval of Representations. All representations of Manufacturer’s
Trademarks that Distributor intends to use shall first be submitted to
Manufacturer for approval of design, color, and other details or shall be exact
copies of those used by Manufacturer. If any of Manufacturer’s Trademarks are to
be used in conjunction with another trademark on or in relation to the Products,
then Manufacturer’s mark shall be presented equally legibly, equally
prominently, and of greater size than the other, but nevertheless separated from
the other, so that each appears to be a mark in its own right, distinct from the
other mark.

 

  12. PATENT, COPYRIGHT, AND TRADEMARK INDEMNITY

 

  a) Indemnification. Distributor agrees that Manufacturer has the right to
defend, or at its option to settle, and Manufacturer agrees, at its own expense,
to defend or at its option to settle, any claim, suit or proceeding brought
against Distributor or its customer on the issue of infringement of any patent,
copyright or trademark by the Products sold hereunder or the use thereof,
subject to the limitations hereinafter set forth. Manufacturer shall have sole
control of any such action or settlement negotiations, and Manufacturer agrees
to pay, subject to the limitations hereinafter set forth, any final judgment
entered against Distributor or its customer on such issue in any such suit or
proceeding defended by Manufacturer. Distributor agrees that Manufacturer at its
sole option shall be relieved of the foregoing obligations unless Distributor or
its customer notifies Manufacturer promptly in writing of such claim, suit or
proceeding and gives Manufacturer authority to proceed as contemplated herein,
and, at Manufacturer’s expense, gives Manufacturer proper and full information
and assistance to settle and/or defend any such claim, suit or proceeding. If
the Products, or any part thereof, are, or in the opinion of Manufacturer may
become, the subject of any claim, suit or proceeding for infringement of any
patent, copyright or trademark, or if it is judicially determined that the
Products, or any part thereof, infringe any patent, copyright or trademark, or
if the sale or use of the Products, or any part thereof, is, as a result,
enjoined, then Manufacturer may, at its option and expense either: (i) procure
for Distributor and its customers the right under such patent, copyright or
trademark to sell or use, as appropriate, the Products or such part thereof; or
(ii) replace the Products, or part thereof, with other suitable Products or
parts; or (iii) suitably modify the Products, or part thereof; or (iv) if the
use of the Products, or part thereof, is prevented by injunction, remove the
Products, and refund the aggregate payments paid therefore by Distributor, less
a reasonable sum for use and damage. Manufacturer shall not be liable for any
costs or expenses incurred without its prior written authorization.

 

Page 13



--------------------------------------------------------------------------------

  b) Limitation. Notwithstanding the provisions of Subsection 12(a) above,
Manufacturer assumes no liability for (i) infringements covering completed
equipment or any assembly, circuit, combination, method or process in which any
of the Products may be used, but not covering the Products when used alone;
(ii) trademark infringements involving any marking or branding not applied by
Manufacturer or involving any marking or branding applied at the request of
Distributor; or (iii) infringements involving the modification or servicing of
the Products, or any part thereof, unless such modification or servicing was
done by Manufacturer.

 

  c) Entire Liability. The foregoing provisions of this Section 12 state the
entire liability and obligations of Manufacturer and the exclusive remedy of
Distributor and its customer, with respect to any alleged infringement of
patents, copyrights, trademarks or other intellectual property rights by the
Products or any part thereof.

 

  13. GENERAL PROVISIONS

 

  a) Governing Law and Jurisdiction. This Agreement shall be governed, construed
and enforced under the internal laws of the Commonwealth of Massachusetts,
U.S.A. If any provision of this Agreement is held to be unenforceable, the
remaining portion of the Agreement shall remain in full force and effect.
Manufacturer and Distributor agree to consider arbitration as a means of
resolving any disputes hereunder which can not be otherwise resolved. Without
limitation to the foregoing, it is understood that the United Nations
conventions shall not govern this Agreement.

 

  b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and replaces
and supersedes all prior discussions, letters and agreements between
Manufacturer and Distributor. No modification nor amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by a duly authorized representative of the party to be bound
thereby.

 

  c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be sent by prepaid registered or certified mail, return
receipt requested, addressed to the other party at the address shown at the
beginning of this Agreement, or at such other address for which such party gives
notice hereunder. Such notice shall be deemed to have been given three (3) days
after deposit in the mail.

 

  d) Force Majeure. Non-performance of either party shall be excused to the
extent that performance is rendered impossible by strike, insurrection, flood,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control of, and is not
caused by, the negligence of the non-performing party.

 

Page 14



--------------------------------------------------------------------------------

  e) Parties Include Affiliates. For purposes of this Agreement, Manufacturer
shall include ABIOMED, Inc., and all majority-owned subsidiaries, including
Impella CardioSystems, Gmbh, and any other controlled companies of ABIOMED, Inc.

 

  f) Nonassignability and Binding Effect. A mutually agreed consideration for
Manufacturer’s entering into this Agreement is the reputation, business
standing, and goodwill already honored and enjoyed by Distributor under its
present ownership, and, accordingly, Distributor agrees that its rights and
obligations under this Agreement may not be transferred or assigned directly or
indirectly without the prior written consent of Manufacturer. Subject to the
foregoing sentence, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.

 

  g) Legal Expenses. The prevailing party in any legal action or arbitration
brought by one party against the other and arising out of this Agreement shall
be entitled, in addition to any other rights and remedies it may have, to
reimbursement for its expenses, including court costs and reasonable attorney’s
fees.

 

  h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

ABIOMED, Inc.     Medix Japan, Inc. /s/ Michael R. Minogue     /s/ Yasuhiro
Matsuoka Name: Michael R. Minogue     Name: Yasuhiro Matsuoka Title: President  
  Title: President Date: 6th Nov 2006     Date: November 4, 2006

 

Page 15